Case: 20-10413      Document: 00515427726         Page: 1    Date Filed: 05/26/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 20-10413                          May 26, 2020
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
FARHAN AWAN,

                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:20-CV-135


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Farhan Awan, Texas prisoner # 2092220, filed a federal habeas
application in the district court challenging his conviction of continuous sexual
abuse of a child. Awan moved the district court for release pending disposition
of his habeas application, asserting that he received ineffective assistance of
counsel because counsel failed to strike a biased juror and complaining of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 20-10413    Document: 00515427726    Page: 2   Date Filed: 05/26/2020


                                No. 20-10413

dangerous prison conditions resulting from the Covid-19 pandemic.          The
motion was denied, and this interlocutory appeal ensued.
      For release pending disposition of his federal habeas application, Awan
must “raise[] substantial constitutional claims upon which he has a high
probability of success,” and he must show that “extraordinary or exceptional
circumstances exist which make the grant of bail necessary to make the habeas
remedy effective.” Calley v. Callaway, 496 F.2d 701, 702 (5th Cir. 1974); see
also Watson v. Goodwin, 709 F. App’x 311, 312(5th Cir. 2018) (applying Calley
to appeal of denial of bail in a federal habeas proceeding based upon a state
conviction). Considering the deferential standard of review applicable in this
habeas case, Awan has not shown that his ineffective assistance claim has a
high probability of success. See id.; see also 28 U.S.C. §2254(d). The district
court’s order is AFFIRMED. This decision neither makes nor intimates any
determination with regard to the merits of Awan’s habeas application. To the
extent that Awan also moves this court for release pending decision in his
habeas case, the motion is DENIED.




                                      2